           Case 8:21-cr-00088-VAP Document 1 Filed 04/19/21 Page 1 of 14 Page ID #:1
AO 91 (Rev. 11/11) Criminal Complaint (Rev. by USAO on 3/12/20)          ‫ ܆‬Original         ‫ ܆‬Duplicate Original


                                 UNITED STATES DISTRICT COURT
                                                           for the                                         FILED
      04/19/2021                                                                                  CLERK, U.S. DISTRICT COURT

            DVE                                 Central District of California
                                                                                                    04/19/2021
 UNITED STATES OF AMERICA,
                                                                                               CENTRAL DISTRICT OF CALIFORNIA

                            Plaintiff,                                                                    KH
                                                                                                 BY: ___________________ DEPUTY

                   v.
                                                                     Case No. 8:21-mj-00271-DUTY
 LAWRENCE EUGENE QUAST,

                            Defendant.


                              CRIMINAL COMPLAINT BY TELEPHONE
                             OR OTHER RELIABLE ELECTRONIC MEANS

         I, the complainant in this case, hereby state that the following is true to the best of my knowledge and
  belief. On or about the date of        October 28, 2020      in the county of       Orange          in the Central District
  of California, the defendant violated:

           Code Section                                        Offense Description
           21 U.S.C. § 841(a)(1)                               Possession of Fentanyl and Methamphetamine with
                                                               Intent to Distribute

         This criminal complaint is based on these facts:

         _ Continued on the attached affidavit.


                                                                                      /s/
                                                                                  Complainant’s Signature

                                                                        Mark Lensing, DEA Task Force Officer
                                                                                  Printed Name and Title


Attested to by the applicant via telephone in accordance with the requirements of Fed. R. Crim. P. 4.1.

 Date:                  April 19, 2021                                     /s/ Autumn D. Spaeth
                                                                                       Judge’s Signature

 City and State:        Santa Ana, California                          Autumn D. Spaeth, U.S. Magistrate Judge
                                                                                  Printed Name and Title



AUSA: Robert J. Keenan // (714) 338-3597
 Case 8:21-cr-00088-VAP Document 1 Filed 04/19/21 Page 2 of 14 Page ID #:2



              AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
     I, Mark Lensing, being duly sworn, hereby declare and state

as follows:

                              INTRODUCTION

     1.      I am a Task Force Officer (“TFO”) with the United

States Department of Justice, Drug Enforcement Administration

(“DEA”), and have been so employed since July 2020.          I am

currently assigned to the Los Angeles Field Division (“LAFD”),

Orange County District Office (“OCDO”), Task Force Group One

(“TFG-1”).    As such, I am an “investigative or law enforcement

officer” of the United States within the meaning of Title 18,

United States Code, Section 2510(7), and thus empowered by law

to conduct investigations of, and to make arrests for, offenses

enumerated in Title 18, United States Code, Section 2516.           Prior

to being assigned as a TFO with the DEA, I worked as a detective

and am a full-time sworn law enforcement officer with the Orange

Police Department.    I have been a sworn law enforcement officer

since September 2002.     I am a Police Officer within the meaning

of Section 830.1 of the California Penal Code.

     2.      I have received training and have experience

investigating violations of state and federal narcotics and

money laundering laws, including, but not limited to, Title 21,

United States Code, Sections 841, 846, 952, 959, and 963 and

Title 18, United States Code, Section 1956(a).         I have been

involved in various electronic surveillance methods and in the

debriefing of informants and witnesses, as well as others who

have knowledge of the manufacturing, distribution,


                                    1
 Case 8:21-cr-00088-VAP Document 1 Filed 04/19/21 Page 3 of 14 Page ID #:3



transportation, storage, and importation of controlled

substances and the laundering of drug proceeds.

     3.   I have participated in many aspects of drug

investigations, including investigations into the smuggling of

illegal drugs, money laundering, and extortion related to drug

trafficking.   I am familiar with narcotics traffickers’ methods

of operation, including the manufacturing, storage,

transportation, and distribution of narcotics, the collection of

money that represents the proceeds of narcotics trafficking, and

money laundering.    I am also familiar with the manner in which

narcotics traffickers transport and distribute narcotics in

areas they control.    I am familiar with how drug traffickers

utilize counter-surveillance techniques to avoid detection by

law enforcement.

                         PURPOSE OF AFFIDAVIT

     4.   This affidavit is made in support of a criminal

complaint and arrest warrant against LAWRENCE EUGENE QUAST

(“QUAST”) for Possession of Fentanyl and Methamphetamine with
Intent to Distribute, in violation of 21 U.S.C. § 841(a)(1).

     5.   As noted below, the facts set forth in this affidavit

are based upon information obtained from other law enforcement

personnel, reports and database queries, and, where noted, my

personal knowledge and training and experience.

     6.   This affidavit is intended to show merely that there

is probable cause for the requested complaint and arrest

warrant, and I have not, therefore, attempted to set forth each

and every fact that may be known to me and other law enforcement


                                    2
 Case 8:21-cr-00088-VAP Document 1 Filed 04/19/21 Page 4 of 14 Page ID #:4



personnel concerning this investigation.        Moreover, unless

otherwise noted, all conversations and statements described in

this affidavit are related in substance and in part only.

                             PROBABLE CAUSE

     7.    I have reviewed a crime report prepared by District

Attorney Investigator Rob Long of the Orange County District

Attorney’s Office AB109 Crime Impact Task Force (“AB109 Task

Force”), Santa Ana Police Department Case Number 2020-22708,

regarding an incident involving QUAST that occurred at the Ayres

Hotel, 325 Bristol Street, Room #219, Costa Mesa, California, on

October 28, 2020.    I also have reviewed reports regarding the

incident from AB109 Task Force Investigators Reyes, Burciaga,

Brown, Smith, and Ayala.

A.   Report of Suspected Probation Violation by QUAST

     8.    The AB109 Task Force is a plainclothes undercover unit

primarily tasked with locating wanted subjects on Post-Release

Community Supervision (“PRCS”) and Mandatory Supervision (“MS”).

     9.    On October 21, 2020, the AB109 Task Force received

information from Deputy Probation Officer (“DPO”) Rodriguez that

QUAST was in possession of narcotics for sales and was in

possession of a handgun.     DPO Rodriguez received the information

through the probation department.       QUAST is on PRCS and subject

to search pursuant to his terms of probation.         QUAST is listed

as a transient and stays at hotels in Costa Mesa, California.

B.   October 28, 2020: Surveillance of QUAST

     10.   On October 27, 2020, Inv. Long asked QUAST’s assigned

probation officer, DPO Pacheco, to schedule a meeting with QUAST


                                    3
 Case 8:21-cr-00088-VAP Document 1 Filed 04/19/21 Page 5 of 14 Page ID #:5



at the Santa Ana Police Department (“SAPD”) to conduct a

compliance check.    DPO Pacheco contacted QUAST and scheduled the

compliance check-in for the following day.

       11.   On October 28, 2020, at approximately 11:30 a.m.,

QUAST met with DPO Pacheco at the SAPD.        QUAST was positively

identified by DPO Pacheco while at SAPD.

       12.   Task Force officers observed QUAST walk away from

SAPD, eastbound on Civic Center Drive to the corner of Civic

Center Drive and Flower Street, at which point he walked

southbound on Flower.     At approximately 12:00 p.m.,

investigators observed a 2000 silver Lexus SUV, bearing license

plate number 4MWX597 and registered to a third-party (initials

T.C.), pull along the curb near QUAST, and QUAST then got into

the front, right passenger-seat of the SUV.         A female, later

identified as Shyanne Yvonne Cooper (“COOPER”), was driving the

SUV.

       13.   Task Force officers followed the Lexus SUV as it drove

southbound on Bristol Street.      Investigators observed the Lexus

pull into the parking lot of a Taco Bell at the corner of

Bristol and Segerstrom Avenue.      COOPER got out of the vehicle,

and QUAST was seen talking with the driver of another vehicle

that had been following the Lexus.       The driver of the other

vehicle (T.C.) was determined to be the registered owner of the

Lexus.   After approximately 15 minutes, QUAST was observed

getting into the driver’s seat of the Lexus, and COOPER go into

the passenger seat.




                                    4
 Case 8:21-cr-00088-VAP Document 1 Filed 04/19/21 Page 6 of 14 Page ID #:6



       14.   QUAST then drove the Lexus to the Ayres Hotel located

at 325 Bristol Street, Costa Mesa, California.         The driver of

the other vehicle followed them to the hotel.         The Lexus arrived

at the hotel at approximately 1:00 p.m. (1300 hours).           Upon

their arrival at the hotel, QUAST and COOPER were seen removing

bags from the Lexus.     QUAST and COOPER were then observed, along

with T.C. (the driver of the other vehicle), entering a

pedestrian door near the northwest corner of the hotel.

       15.   Inv. Reyes contacted hotel management and was able to

confirm that QUAST was registered to Room #219.         He also learned

that QUAST used his credit card to pay for another room, #148.

       16.   A short time later, Inv. Reyes observed COOPER exit

the hotel and meet with an unknown male in the Lexus in the

hotel parking lot.    The unknown male exited the Lexus shortly

thereafter.    Based on their training and experience,

investigators noted that the encounter was consistent with a

narcotics transaction.     At approximately 2:04 p.m. (1404 hours),

QUAST exited the hotel and met with COOPER in the hotel parking

lot.

C.     Task Force Officers Contact QUAST in Hotel Parking Lot to

       Conduct Compliance Check

       17.   At approximately 2:15 p.m. (1415 hours) on the same

day (October 28, 2020), for purposes of conducting a compliance

check, Task Force officers contacted QUAST and COOPER while they

were seated in the Lexus, still parked in the north-side parking

lot of the Ayres Hotel.     QUAST was placed in a Santa Ana police

vehicle.     COOPER was found in possession of suspected fentanyl


                                    5
 Case 8:21-cr-00088-VAP Document 1 Filed 04/19/21 Page 7 of 14 Page ID #:7



and suspected Xanax, as well as $875 in U.S. Currency.           She was

later arrested for violations of Sections 11351 and 11378 of the

California Health & Safety Code.

        18.    Inv. Long asked QUAST what room he was staying in at

the hotel.      QUAST initially said he was not staying in a room.

Inv. Long told QUAST that the officers knew he was staying at

the hotel and asked him again what room he was staying in.

QUAST then said he had rented Room #106 for his girlfriend’s

(COOPER’s) friend.      QUAST then admitted he stayed in Room #219

last night, but said they had already checked out.

        19.    At this point, Officer Smith advised Inv. Long two

room keys for the Ayers Hotel were found in one of QUAST’s

pockets (reports vary as to whether it was his pants or jacket

pocket), and Officer Smith handed the key cards to Inv. Long.

Inv. Long asked QUAST if he was staying in Room #219.           In

response, QUAST began mumbling that there was Fentanyl and

Methamphetamine in Room #251 and that “Russell” had it.           Inv.

Long again asked QUAST to focus on Room #219, the room under his
name.    QUAST then said there was Fentanyl in Room #219, but he

was just holding it for “Russell.”

D.      Discovery of Fentanyl & Methamphetamine in QUAST’s Hotel

        Room

        20.    Based on QUAST’s PRCS probation status, Inv. Long and

other Task Force officers went to Room #219 and conducted a

probation search of the room.      Upon their arrival, the door to

the room was positioned just against the door jam, but not




                                     6
 Case 8:21-cr-00088-VAP Document 1 Filed 04/19/21 Page 8 of 14 Page ID #:8



completely shut or latched.      Officers announced themselves and

opened the door.    There were no occupants inside the room.

      21.   Although the key cards found in QUAST’s possession

were not used to enter Room #219, Inv. Long later tested the key

cards on the door to Room #219 and found that one of the key

cards worked and unlocked the door to that room.

      22.   Upon entering Room #219, officers located several bags

and personal belongings along the west wall of the room.           In a

black bag, which was found on top of a bench along the west

wall, Inv. Long found a white envelope that contained a large

amount of United States Currency, later determined to be $2,715.

      23.   Inside the black bag, Inv. Long also found a small

Vaultz metal cashbox.     The box had a combination-style lock on

it.   Officers were able to open the box by using a combination

code that QUAST provided.      Inside the metal box, Inv. Long found

several small zip-lock baggies containing various substances

that Inv. Long recognized as methamphetamine and fentanyl, as

well as marijuana.    Officer also found several blue-colored

pills that were identified as suspected Xanax.         The zip-lock

baggies were later weighed and found to be 5.5 grams of

methamphetamine and 3.9 grams of fentanyl.

      24.   When the tray containing those baggies was removed

from the metal box, Inv. Long found additional narcotics and

drug-paraphernalia in the box’s lower storage area.

Specifically, the officers found several medium-sized

individually-packaged zip-lock baggies containing suspected

methamphetamine and fentanyl.      One bag, weighing 32.5 grams,


                                    7
 Case 8:21-cr-00088-VAP Document 1 Filed 04/19/21 Page 9 of 14 Page ID #:9



contained a crystal substance believed to be methamphetamine.

Five other zip-lock bags contained an off-white rock substance

resembling fentanyl.     The total weight of the five bags of

suspected fentanyl was 179.4 grams.       A small glass bottle of

Alprazolam and four hypodermic syringes were also found in the

box’s lower storage area.

       25.   On the bench, officers also found a small working

digital scale and two pieces of mail addressed to QUAST, along

with a gray-colored shoulder bag.       Inside the gray bag, officers

found numerous empty small plastic baggies, many of which had an

“8-ball” logo printed on them.      Based on his training and

experience, the seizing officer noted that such baggies are

often used in the sale of narcotics.

E.     Hotel Employees Discover Additional Drug Evidence in Second

       Floor Hallway and Notify Police

       26.   Later that afternoon, at approximately 4:35 p.m. (1635

hours), an employee at the Ayres Hotel called Task Force

investigators regarding a large cardboard box that the employee
found near an ice machine on the second floor of the hotel,

located between Rooms #219 and #251.       The box contained what the

employee believed to be narcotics.       SAPD Officers Smith and

Gonzalez responded back to the hotel and took custody of the

box.

       27.   Inside that box, officers found a large zip-lock bag

containing a white crystal substance that appeared to be

methamphetamine.    They also found several smaller zip-lock

baggies that had pressed pills resembling fentanyl, a powdery


                                    8
Case 8:21-cr-00088-VAP Document 1 Filed 04/19/21 Page 10 of 14 Page ID #:10



substance resembling fentanyl, and a crystal substance

resembling methamphetamine.      In total, the substances in the box

were weighed and found to contain a total of 296.6 grams of

suspected methamphetamine and 20.1 grams of suspected fentanyl.

The box also contained a dictionary with a hollowed-out middle,

in which officers found a small digital scale.

     28.   On the outside of the box, officers found a

handwritten note that said, “Call me Russell,” together with a

phone number.

     29.   On the evening of October 28, 2020, at approximately

10:12 p.m. (2012 hours), a hotel employee called Inv. Long to

report that a person who identified himself as “Cody” came by

the front desk to ask whether anyone had turned in a box that he

left near the hotel’s second floor ice-machine.         “Cody” said the

items in the box, which he said was just money, belonged to

Russell.   Cody also said he took the box out of Room #251 at

Russell’s request, and he left the box near the ice-machine as

he was hurriedly leaving Room #251.       He said drug activity was

going on in that room, but he was not part of it.

F.   Post-Arrest Interview of QUAST

     30.   QUAST was arrested for possession of controlled

substances for sale, in violation of Sections 11351 and 11378 of

the California Health & Safety Code.       While at the SAPD Jail,

QUAST was interviewed by law enforcement officers.          After being

advised of his Miranda rights, QUAST said he understood them and

agreed to speak with the officers.       QUAST provided the following

information:


                                    9
Case 8:21-cr-00088-VAP Document 1 Filed 04/19/21 Page 11 of 14 Page ID #:11



            a.    QUAST met Shyanne COOPER a few days ago.          Prior

to being contacted by law enforcement in the parking lot of the

Ayers Hotel, QUAST and COOPER were sitting in his vehicle (i.e.,

the Lexus SUV referenced above), with him on the passenger side

and her on the driver’s side.      COOPER was getting high in his

vehicle.

            b.    QUAST was staying in Room #219 of the Ayres Hotel

and checked in a couple of days ago.       COPPER stayed with him one

night.   Earlier that day, in between 3:00 p.m. and 4:00 p.m., a

male subject named RUSS COOPER came by QUAST’s room and

delivered to QUAST a black bag that contained a cash box.

According to QUAST, RUSS asked QUAST to hold it for him.

            c.    When asked what else he thought we found in his

room besides cash, QUAST said probably drugs in the cash box.

QUAST said he did not look into the cash box, but there is

usually meth and fentanyl in there (the cash box).          QUAST

admitted to knowing what he was holding for Russ.          Even though

he didn’t look in the cash box, QAUST said he knew there was

drugs in there.

            d.    When asked how much money was in the bag, QUAST

said there was thousands, but he did not count it all.           QUAST

said the money was in an envelope, and the drugs were in the

cash box.   QUAST said he guessed there were about two or three

pieces of fentanyl in the cash box, even though he didn’t

actually see it.    QUAST further explained that a “piece” was 24

grams.




                                    10
Case 8:21-cr-00088-VAP Document 1 Filed 04/19/21 Page 12 of 14 Page ID #:12



             e.   QUAST said that Russ was staying in room #251 at

the Ayres Hotel.    QUAST said that Russ sells the drugs and

sometimes has QUAST hold the drugs for him.         At to the cash box,

QUAST admitted that he knew Russ would not bring him an empty

cash box to hold onto.     When asked whether he knew drugs were in

the cash box, QUAST said, “Yeah.”        When asked if he was okay

with drugs being in the cash box, QUAST said he was okay with it

because Russ pays him for it and gives him drugs.          QUAST said

that he has used methamphetamine since 2002.

             f.   When asked about the drugs found at the hotel by

the ice machine, QUAST said he did not do any business with

anybody else there at the hotel.         He also said he thought it was

odd that someone would write Russ’s name on the box.          QUAST also

noted that Russ was possibly doing more business there at the

hotel.

             g.   When asked if he sold any drugs to anybody at any

time while staying at the Ayers Hotel, QUAST admitted that he

did.     QUAST said that he sold a half ounce of methamphetamine
that morning to a female named Ashley for $400.         When asked if

he had sold any fentanyl, he said he had not.

             h.   Finally, according to QUAST, Shyanne COOPER did

not know about the money and drugs.        Moreover, QUAST said that

the above-referenced male subject T.C. is a friend who came over

to the hotel just to see how he was doing, and he had nothing to

do with anything.




                                    11
Case 8:21-cr-00088-VAP Document 1 Filed 04/19/21 Page 13 of 14 Page ID #:13



G.   Laboratory Analysis of Seized Drug Evidence
     31.     The suspected methamphetamine and fentanyl found on

October 28, 2020 in QUAST’s Room #219 at the Ayres Hotel

(designated by DEA as Exhibits 1 and 2) and the drug evidence in

the cardboard box that was found near the hotel’s second floor

ice-machine (designated by DEA as Exhibits 3 and 4) were

submitted to the DEA’s Southwest Laboratory for testing.

     32.     In November 2020, the DEA laboratory issued reports

regarding the results of its drug analysis of those exhibits.

According to the lab, Exhibit 1 contained a total net weight of

29.5 grams of methamphetamine, with a purity of approximately

98%, meaning it contained 28.9 grams of methamphetamine

(actual).     Exhibit 2 was found to contain a total net weight of

156.4 grams of fentanyl and 5.05 grams of Tramadol.

     33.     As to the substances found in the box near the ice

machine, Exhibit 3 was found to have a total net weight of 284.3

grams of methamphetamine, with a purity of approximately 98%,

meaning it contained 278.6 grams of methamphetamine (actual).

Exhibit 4 was found to contain trace amounts of fentanyl and

methamphetamine, 6.93 grams of 4-ANPP (a precursor to fentanyl),

and 12.33 grams of Alprazolam, which is also a controlled

substance.

                               CONCLUSION

     34.     Based on the forgoing, I submit that there is probable

cause to believe that LAWRENCE EUGENE QUAST has committed a




                                    12
Case 8:21-cr-00088-VAP Document 1 Filed 04/19/21 Page 14 of 14 Page ID #:14



violation of 21 U.S.C. § 841(a)(1), namely, Possession of

Fentanyl and Methamphetamine with Intent to Distribute.

Attested to by the applicant
via telephone in accordance
with the requirements of Fed.
R. Crim. P. 4.1 on this day,
April 19 , 2021.


   /s/ Autumn D. Spaeth
       AUTUMN D. SPAETH
UNITED STATES MAGISTRATE JUDGE




                                    13
